DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Examiner’s Note on Restriction
Applicant has received an action on the merits for the originally presented invention.  The Examiner notes that Applicant has presented two slightly differing systems claims, and that the Examiner has examined these claims as a single invention because the claims are obvious variants of each other.  However, if future amendments to the claims or newly submitted claims are directed towards inventions that are independent or distinct form the invention originally claimed, the Examiner may review these claims in view of MPEP section 806 which is partially quoted below.
The general principles relating to distinctness or independence may be summarized as follows:
(A) Where inventions are independent (i.e., no disclosed relation therebetween), restriction to one thereof is ordinarily proper, 
(B) Where inventions are related as disclosed but are distinct as claimed, restriction may be proper.
(C) Where inventions are related as disclosed but are not distinct as claimed, restriction is never proper.  
(D) A reasonable number of species may be claimed when there is an allowable claim generic thereto.
Allowable Subject Matter
Claims 3 – 6, 10 – 14, and 16 – 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1, 2, 7 – 9, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mindell, et al, U. S. Patent Application Publication 2016/0363664 (“Mindell”) in view of Bay, F., U. S. Patent Application Publication 2003/0006935 (“Bay”) and Chow, et al, U. S. Patent Application Publication 2017/0026787 (“Chow”).
Regarding claim 1, Mindell teaches:
An apparatus comprising: a transmit antenna configured to transmit RF signals at a first carrier frequency (f1), … a receive antenna configured to receive RF signals at a second carrier frequency (f2) that is different than f1, (Mindell, paragraphs 0041, 0045, 0057 and 0053, “[0041] As illustrated by FIGS. 3 and 9-10 along with the discussion above, a transponder 42, 420, 421, 423 may translate a received frequency F1 to a response frequency F2 and the response frequency F2 may be harmonically related to F1. [0057] Another aspect of embodiments disclosed herein is dynamic allocation of response frequencies by a lower power transponder at license-free frequency bands (lower power enables wider selection of transponder response frequencies).”; a transmit antenna at one device configures to transmit at F1 and to receive at F2; that the frequencies can be allocated to license-free frequency bands).
an Radio Frequency (RF) transmitter communicatively coupled to the transmit antenna; an RF receiver communicatively coupled to the receive antenna; and a controller communicatively coupled to the RF transmitter and the RF receiver and configured to direct the RF transmitter to broadcast a first RF signal at f1, to receive a first RF rebroadcast at f2 of the first RF signal through the RF receiver … , and to calculate a first distance from the apparatus to the first transponder based on the first RF signal and the first RF rebroadcast, (Mindell, figure 10, paragraphs 0052 and 0079, “[0052] FIG. 10 illustrates another embodiment of a modulation ranging system 310. This embodiment can be used to provide a transmitted signal at frequency F1 from interrogator 381, which is received by transponder 421 and frequency translated by transponder 421 to provide a frequency shifted return signal 361 at F2, … that is transmitted by the transponder 421 back to the interrogator 381 to determine precise location of the transponder 421. [0079] For example two transceivers can be grouped in pairs to do hyperbolic positioning and three transceivers can be grouped to do triangulation position to the transponder/ object. … It is appreciated that where ranging to the transponder is being determined at the transceivers, the range and position determination is a time of flight measurement between the signals transmitted by the transponder 104 and received by at least two of the transceivers 98.”; an interrogator 381 with a controller communicatively coupled to four transmitter antennas and at least one receive antenna; that 381 can transmit a first signal 321 at F1, a transmit antenna at one device configures to transmit at F1 and to receive at F2; that the frequencies can be allocated to license-free frequency bands; that the bands explicitly work in the 3 GHz (see paragraph 0045) to 24 GHz (see paragraph 0053); that the signal is used to determine the location of transponder 421; that the location determination can be triangulation (i.e. based on measured distances)).

    PNG
    media_image1.png
    506
    822
    media_image1.png
    Greyscale

an Radio Frequency (RF) transmitter communicatively coupled to the transmit antenna; wherein the controller is further configured to direct the RF transmitter to broadcast a second RF signal at f1, to receive a second RF rebroadcast at f2 of the second RF signal through the RF receiver from a second transponder, … wherein the controller is further configured to calculate a second distance to the second transponder based on the second RF signal and the second RF rebroadcast, and (Mindell, paragraph 0041, “[0041] As illustrated by FIGS. 3 and 9-10 along with the discussion above, a transponder 42, 420, 421, 423 may translate a received frequency F 1 to a response frequency F2 and the response frequency F2 may be harmonically related to F1. [0117] For example, there may be multiple tripods 602 placed at various locations in the vicinity of the ground survey work to accommodate more accurate positioning across a larger survey area or to allow signal coverage around structures or obstructions. It will be understood that any potential arrangement of fixed devices 604 may be acceptable, and may vary in accord with operational requirements or particular application.”; that multiple transponders can be used; that the multiple transponders can be used with both F1 and F2, that the multiple transponders can be arranged in any potential arrangement, not merely at the property lines; that the distances from the fixed transponders 42, 420, 421 and 423 may be used to triangulate the position of the mobile device 381).
Mindell teaches using unlicensed frequency bands for transponders.  Mindell does not explicitly teach using the particular frequencies:
wherein f1 is selected from frequencies of 30 Megahertz (MHz) to 1 Gigahertz (GHz); … wherein f2 is selected from frequencies of 30 MHz to 1 GHz; 
Bay teaches wherein f1 is selected from frequencies of 30 Megahertz (MHz) to 1 Gigahertz (GHz); … wherein f2 is selected from frequencies of 30 MHz to 1 GHz;  (Bay, paragraph 0008, “The present invention is an on-demand real-time locating system for people or products using radio frequency broadcasts. The system uses an unlicensed family use radio frequency in the 400-450 MHz band in confined areas of concern by placing Fixed Receiver antennae within and on the periphery of the area.”; that transponder and interrogator that are designed to locate signal sources in a confined area; that the system uses unlicensed frequencies (similar to Mindell); that the system uses transponders located on the periphery; that the transponders can broadcast in the frequency band 400-450 MHz, which includes the claimed 30 MHz-1 GHz and the 70 cm band).
In view of the teachings of Bay it would have been obvious for a person of ordinary skill in the art to apply the teachings of Bay to Mindell at the time the application was filed in order to locate radio signals in real-time based on multiple transponders in a defined area (see paragraph 0002).
Mindell teaches that transponders can be located anywhere and then translated into any desired coordinate system using basic algebra.  Mindell does not explicitly teach:
from a first transponder located on a property line … wherein the second transponder is located on the property line and is separated from the first transponder by a known distance,
to calculate a perpendicular distance from the apparatus to the property line based on the first distance, the second distance, and the known distance..
Chow teaches:
from a first transponder located on a property line … wherein the second transponder is located on the property line and is separated from the first transponder by a known distance, (Chow, figure 1 and 3, paragraph 0031, “[0031] FIG. 1 is a schematic illustration of an example geo-fence system 100 in accordance with one aspect of the present disclosure. The example system 100 contains a geo-fenced area 102 (also referenced herein simply as a “fence” or “geo-fence”) defined by four nodes 104, 106, 108, 110 acting as fence nodes. The fence nodes 104, 106, 108, 110 are used in defining the boundary of the fence 102 having four sides 112, 114, 116, 118 and determining whether a transient node 120, 122 is inside or outside the fence 102 through trilateration. [0040] The distances, D1 to D6, between pairs of fence nodes are determined, for instance via measuring the round trip delay of a message and its response over wireless communications ( e.g., the fence network) between the fence nodes 301, 302, 303, 304.”; a “fence” with four nodes at the vertices of the fence, that the nodes can be on the fence line (i.e. property line) or outside of the property line as shown in figure 16; that the fence nodes can determine the geography of the enclosed area 300 (i.e. known distances between transponders on a property line)).
to calculate a perpendicular distance from the apparatus to the property line based on the first distance, the second distance, and the known distance. (Chow, figure  16, paragraphs 0063, 0089, 0097, “[0063] Alternative methods for determining a fence will now be described for which the vertices of a fence are not necessarily located at the fence nodes. [0089] FIG. 16 is schematic illustration of an example fence system with a tracked object 1610 and a fenced object 1620 in accordance with aspects of the present disclosure. [0097] Associated with the tracked object 1610 and the fenced object 1620 is a set of one or more transient nodes, the locations of which may be determined with respect to a fence coordinate system 1605, [0097] Associated with the tracked object 1610 and the fenced object 1620 is a set of one or more transient nodes, the locations of which may be determined with respect to a fence coordinate system 1605, … The locations of the transient nodes of the object with respect to the fence coordinate system 1605 may be used to determine a transformation function between coordinates specified in the reference coordinate system (tracked object coordinate system 1615, fenced object coordinate system 1625) of the object and the fence coordinate system 1605”; a fence system that can have the fence nodes on the vertices (similar to figures 1 and 3), or that the fence nodes can be located elsewhere, that a coordinate system 1605 can be set up that measures an (x, y, z) coordinates relative to a 3D coordinate system (i.e. translated and/or rotated relative to the fence nodes), that “tracked objects” can be described by transient nodes, that the object can be described using coordinates relative to (a) the tracked object 1610, (b) coordinates relative to the cube 1620 (a virtual fence), or (c) relative to a third coordinate system 1605; in figure 16, TN 1624 represents a node that has been described in terms of the cube (i.e. property lines) with (x’, y’, z’) coordinates which represent the perpendicular distance to each of the sides of the cube relative to coordinate system 1625).
In view of the teachings of Chow it would have been obvious for a person of ordinary skill in the art to apply the teachings of Chow to Mindell and Bay at the time the application was filed in order to establish and maintain geo-fences in an area using transponders (see paragraph 0005 and 0031). Accordingly, the prior art references disclose that it is known that Mindell’s transponder arranged at any locations and Chow’s transponder locations on a boundary are functional equivalents using simple mathematical translations from one coordinate system to another.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the transponders on a boundary for the transponders located using “any potential arrangement of fixed devices” because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 2, Mindell, as modified by Bay and Chow, teaches the apparatus of claim 1.
Bay further teaches wherein: f1 and f2 each have frequency that is selected from a 23 cm band or a 70 cm band. (Bay, paragraph 0008, “The present invention is an on-demand real-time locating system for people or products using radio frequency broadcasts. The system uses an unlicensed family use radio frequency in the 400-450 MHz band in confined areas of concern by placing Fixed Receiver antennae within and on the periphery of the area.”; that transponder and interrogator that are designed to locate signal sources in a confined area; that the system uses unlicensed frequencies (similar to Mindell); that the system uses transponders located on the periphery; that the transponders can broadcast in the frequency band 400-450 MHz, which includes the claimed 30 MHz-1 GHz and the 70 cm band).
In view of the teachings of Bay it would have been obvious for a person of ordinary skill in the art to apply the teachings of Mindell at the time the application was filed in order to locate radio signals in real-time based on multiple transponders in a defined area (see paragraph 0002).
Regarding claim 7, Mindell, as modified by Bay and Chow, teaches the apparatus of claim 1.
Mindell further teaches:
wherein: the first RF signal and the second RF signal comprise a pulse sequence that is modulated by a Barker code; (Mindell, paragraph 0028, “[0028] Radio frequency signal “RF signal” refers to electromagnetic signals in the RF signal spectrum that can be CW or pulsed or any form. Pulse Compression or pulse compressed signal refers to any coded, arbitrary, or otherwise time-varying waveform to be used for Time-of-Flight (TOP) measurements, including but not limited to FMCW, Linear FM, pulsed CW, Impulse, Barker codes, and any other coded waveform.”; that an RF signal can be used by transponders, that the RF signal can modulated by a Barker code).
the first RF rebroadcast comprises a pulse sequence that is modulated based on the Barker code of the first RF signal; and the second RF rebroadcast comprises a pulse sequence that is modulated based on the Barker code of the second RF signal. (Mindell, paragraph 0072, “[0072] FIG. 11 illustrates a block diagram of an embodiment of an interrogator for linear FMCW two-way TOF ranging. In the Embodiment of FIG. 11, an interrogator transmits via antenna 1 (ANT 1) a linear FM modulated chirp signal 74 (or FMCW) towards a transponder … The transponder can for example frequency shift the linear FM modulated chirp signal 74 and re-transmit a frequency shifted signal 75 at different frequency. …  It is appreciated that although linear FM is discussed in this example any arbitrary waveform can be used including but not limited to impulse, barker codes, or any pulse or phase coded waveforms of any kind.”; that the first signal F1 and second signal F2 can be modulated in barker codes or “phase coded waveforms of any kind.”).
Regarding claim 8, Mindell teaches:
A method comprising: broadcasting a first Radio Frequency (RF) signal at a first carrier frequency (f1), … an Radio Frequency (RF) transmitter communicatively coupled to the transmit antenna; receiving a first RF rebroadcast of the first RF signal from a first transponder that is located on a property line, wherein the first RF rebroadcast is at a second carrier frequency (f2) that is different from f1, (Mindell, paragraphs 0041, 0045, 0057 and 0053, “[0041] As illustrated by FIGS. 3 and 9-10 along with the discussion above, a transponder 42, 420, 421, 423 may translate a received frequency F1 to a response frequency F2 and the response frequency F2 may be harmonically related to F1. [0057] Another aspect of embodiments disclosed herein is dynamic allocation of response frequencies by a lower power transponder at license-free frequency bands (lower power enables wider selection of transponder response frequencies).”; a transmit antenna at one device configures to transmit at F1 and to receive at F2; that the frequencies can be allocated to license-free frequency bands).
an Radio Frequency (RF) transmitter communicatively coupled to the transmit antenna; calculating a first distance to the first transponder based on the first RF signal and the first RF rebroadcast; … (Mindell, figure 10, paragraphs 0052 and 0079, “[0052] FIG. 10 illustrates another embodiment of a modulation ranging system 310. This embodiment can be used to provide a transmitted signal at frequency F1 from interrogator 381, which is received by transponder 421 and frequency translated by transponder 421 to provide a frequency shifted return signal 361 at F2, … that is transmitted by the transponder 421 back to the interrogator 381 to determine precise location of the transponder 421. [0079] For example two transceivers can be grouped in pairs to do hyperbolic positioning and three transceivers can be grouped to do triangulation position to the transponder/ object. … It is appreciated that where ranging to the transponder is being determined at the transceivers, the range and position determination is a time of flight measurement between the signals transmitted by the transponder 104 and received by at least two of the transceivers 98.”; an interrogator 381 with a controller communicatively coupled to four transmitter antennas and at least one receive antenna; that 381 can transmit a first signal 321 at F1, a transmit antenna at one device configures to transmit at F1 and to receive at F2; that the frequencies can be allocated to license-free frequency bands; that the bands explicitly work in the 3 GHz (see paragraph 0045) to 24 GHz (see paragraph 0053); that the signal is used to determine the location of transponder 421; that the location determination can be triangulation (i.e. based on measured distances)).
broadcasting a second RF signal at f1; receiving a second RF rebroadcast at f2 of the second RF signal from a second transponder calculating a second distance to the second transponder based on the second RF signal and the second RF rebroadcast; and (Mindell, paragraph 0041, “[0041] As illustrated by FIGS. 3 and 9-10 along with the discussion above, a transponder 42, 420, 421, 423 may translate a received frequency F 1 to a response frequency F2 and the response frequency F2 may be harmonically related to F1. [0117] For example, there may be multiple tripods 602 placed at various locations in the vicinity of the ground survey work to accommodate more accurate positioning across a larger survey area or to allow signal coverage around structures or obstructions. It will be understood that any potential arrangement of fixed devices 604 may be acceptable, and may vary in accord with operational requirements or particular application.”; that multiple transponders can be used; that the multiple transponders can be used with both F1 and F2, that the multiple transponders can be arranged in any potential arrangement, not merely at the property lines; that the distances from the fixed transponders 42, 420, 421 and 423 may be used to triangulate the position of the mobile device 381).
Mindell teaches using unlicensed frequency bands for transponders.  Mindell does not explicitly teach using the particular frequencies:
wherein f1 that is selected from frequencies of 30 Megahertz (MHz) to 1 Gigahertz (GHz); …wherein f2 is selected from frequencies of 30 MHz to 1 GHz;
Bay teaches wherein f1 that is selected from frequencies of 30 Megahertz (MHz) to 1 Gigahertz (GHz); …wherein f2 is selected from frequencies of 30 MHz to 1 GHz; (Bay, paragraph 0008, “The present invention is an on-demand real-time locating system for people or products using radio frequency broadcasts. The system uses an unlicensed family use radio frequency in the 400-450 MHz band in confined areas of concern by placing Fixed Receiver antennae within and on the periphery of the area.”; that transponder and interrogator that are designed to locate signal sources in a confined area; that the system uses unlicensed frequencies (similar to Mindell); that the system uses transponders located on the periphery; that the transponders can broadcast in the frequency band 400-450 MHz, which includes the claimed 30 MHz-1 GHz and the 70 cm band).
In view of the teachings of Bay it would have been obvious for a person of ordinary skill in the art to apply the teachings of Bay to Mindell at the time the application was filed in order to locate radio signals in real-time based on multiple transponders in a defined area (see paragraph 0002).
Mindell teaches that transponders can be located anywhere and then translated into any desired coordinate system using basic algebra.  Mindell does not explicitly teach:
located on the property line, … wherein the second transponder is separated from the first transponder by a known distance;
calculating a perpendicular distance to the property line based on the first distance, the second distance, and the known distance..
Chow teaches:
located on the property line, … wherein the second transponder is separated from the first transponder by a known distance; (Chow, figure 1 and 3, paragraph 0031, “[0031] FIG. 1 is a schematic illustration of an example geo-fence system 100 in accordance with one aspect of the present disclosure. The example system 100 contains a geo-fenced area 102 (also referenced herein simply as a “fence” or “geo-fence”) defined by four nodes 104, 106, 108, 110 acting as fence nodes. The fence nodes 104, 106, 108, 110 are used in defining the boundary of the fence 102 having four sides 112, 114, 116, 118 and determining whether a transient node 120, 122 is inside or outside the fence 102 through trilateration. [0040] The distances, D1 to D6, between pairs of fence nodes are determined, for instance via measuring the round trip delay of a message and its response over wireless communications ( e.g., the fence network) between the fence nodes 301, 302, 303, 304.”; a “fence” with four nodes at the vertices of the fence, that the nodes can be on the fence line (i.e. property line) or outside of the property line as shown in figure 16; that the fence nodes can determine the geography of the enclosed area 300 (i.e. known distances between transponders on a property line)).
calculating a perpendicular distance to the property line based on the first distance, the second distance, and the known distance. (Chow, figure  16, paragraphs 0063, 0089, 0097, “[0063] Alternative methods for determining a fence will now be described for which the vertices of a fence are not necessarily located at the fence nodes. [0089] FIG. 16 is schematic illustration of an example fence system with a tracked object 1610 and a fenced object 1620 in accordance with aspects of the present disclosure. [0097] Associated with the tracked object 1610 and the fenced object 1620 is a set of one or more transient nodes, the locations of which may be determined with respect to a fence coordinate system 1605, [0097] Associated with the tracked object 1610 and the fenced object 1620 is a set of one or more transient nodes, the locations of which may be determined with respect to a fence coordinate system 1605, … The locations of the transient nodes of the object with respect to the fence coordinate system 1605 may be used to determine a transformation function between coordinates specified in the reference coordinate system (tracked object coordinate system 1615, fenced object coordinate system 1625) of the object and the fence coordinate system 1605”; a fence system that can have the fence nodes on the vertices (similar to figures 1 and 3), or that the fence nodes can be located elsewhere, that a coordinate system 1605 can be set up that measures an (x, y, z) coordinates relative to a 3D coordinate system (i.e. translated and/or rotated relative to the fence nodes), that “tracked objects” can be described by transient nodes, that the object can be described using coordinates relative to (a) the tracked object 1610, (b) coordinates relative to the cube 1620 (a virtual fence), or (c) relative to a third coordinate system 1605; in figure 16, TN 1624 represents a node that has been described in terms of the cube (i.e. property lines) with (x’, y’, z’) coordinates which represent the perpendicular distance to each of the sides of the cube relative to coordinate system 1625).
In view of the teachings of Chow it would have been obvious for a person of ordinary skill in the art to apply the teachings of Chow to Mindell and Bay at the time the application was filed in order to establish and maintain geo-fences in an area using transponders (see paragraph 0005 and 0031). Accordingly, the prior art references disclose that it is known that Mindell’s transponder arranged at any locations and Chow’s transponder locations on a boundary are functional equivalents using simple mathematical translations from one coordinate system to another.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the transponders on a boundary for the transponders located using “any potential arrangement of fixed devices” because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 9, Mindell, as modified by Bay and Chow, teaches the method of claim 8.
Bay further teaches wherein: broadcasting the first RF signal and the second RF signal at f1 further comprises: broadcasting at a frequency of f1 that is selected from a 23 cm band or a 70 cm band; and receiving the first RF rebroadcast and the second RF rebroadcast at f2 further comprises: receiving at a frequency of f2 that is selected from frequencies from the 23 cm band or the 70 cm band. (Bay, paragraph 0008, “The present invention is an on-demand real-time locating system for people or products using radio frequency broadcasts. The system uses an unlicensed family use radio frequency in the 400-450 MHz band in confined areas of concern by placing Fixed Receiver antennae within and on the periphery of the area.”; that transponder and interrogator that are designed to locate signal sources in a confined area; that the system uses unlicensed frequencies (similar to Mindell); that the system uses transponders located on the periphery; that the transponders can broadcast in the frequency band 400-450 MHz, which includes the claimed 30 MHz-1 GHz and the 70 cm band).
In view of the teachings of Bay it would have been obvious for a person of ordinary skill in the art to apply the teachings of Mindell at the time the application was filed in order to locate radio signals in real-time based on multiple transponders in a defined area (see paragraph 0002).
Regarding claim 15, Mindell teaches:
An apparatus comprising: a controller communicatively coupled to an RF transmitter and an RF receiver and configured to direct the RF transmitter to broadcast a first RF signal at a first carrier frequency (f1), to receive a first RF rebroadcast of the first RF signal at a second carrier frequency (f2) through the RF receiver from a first transponder located above ground on a property line, wherein f1 and f2 are different and (Mindell, paragraphs 0041, 0045, 0057 and 0053, “[0041] As illustrated by FIGS. 3 and 9-10 along with the discussion above, a transponder 42, 420, 421, 423 may translate a received frequency F1 to a response frequency F2 and the response frequency F2 may be harmonically related to F1. [0057] Another aspect of embodiments disclosed herein is dynamic allocation of response frequencies by a lower power transponder at license-free frequency bands (lower power enables wider selection of transponder response frequencies). [0113] The system and method includes employing a plurality of fixed TOP devices 604 on a support structure, such as a tripod 602,”; a transmit antenna at one device configures to transmit at F1 and to receive at F2; that the frequencies can be allocated to license-free frequency bands; that multiple transponders can be located anywhere above ground (see figure 13)).
wherein the controller is further configured to calculate a first distance across the ground from the apparatus to the first transponder based on the first RF signal and the first RF rebroadcast, to direct the RF transmitter to broadcast a second RF signal at f1, to receive a second RF rebroadcast at f2 of the second RF signal through the RF receiver from a second transponder, (Mindell, figure 10, paragraphs 0052 and 0079, “[0052] FIG. 10 illustrates another embodiment of a modulation ranging system 310. This embodiment can be used to provide a transmitted signal at frequency F1 from interrogator 381, which is received by transponder 421 and frequency translated by transponder 421 to provide a frequency shifted return signal 361 at F2, … that is transmitted by the transponder 421 back to the interrogator 381 to determine precise location of the transponder 421. [0079] For example two transceivers can be grouped in pairs to do hyperbolic positioning and three transceivers can be grouped to do triangulation position to the transponder/ object. … It is appreciated that where ranging to the transponder is being determined at the transceivers, the range and position determination is a time of flight measurement between the signals transmitted by the transponder 104 and received by at least two of the transceivers 98.”; an interrogator 381 with a controller communicatively coupled to four transmitter antennas and at least one receive antenna; that 381 can transmit a first signal 321 at F1, a transmit antenna at one device configures to transmit at F1 and to receive at F2; that the frequencies can be allocated to license-free frequency bands; that the bands explicitly work in the 3 GHz (see paragraph 0045) to 24 GHz (see paragraph 0053); that the signal is used to determine the location of transponder 421; that the location determination can be triangulation (i.e. based on measured distances)).
wherein the controller is further configured to calculate a second distance across the ground from the apparatus to the second transponder based on the second RF signal and the second RF rebroadcast, and (Mindell, paragraph 0041, “[0041] As illustrated by FIGS. 3 and 9-10 along with the discussion above, a transponder 42, 420, 421, 423 may translate a received frequency F 1 to a response frequency F2 and the response frequency F2 may be harmonically related to F1. [0117] For example, there may be multiple tripods 602 placed at various locations in the vicinity of the ground survey work to accommodate more accurate positioning across a larger survey area or to allow signal coverage around structures or obstructions. It will be understood that any potential arrangement of fixed devices 604 may be acceptable, and may vary in accord with operational requirements or particular application.”; that multiple transponders can be used; that the multiple transponders can be used with both F1 and F2, that the multiple transponders can be arranged in any potential arrangement, not merely at the property lines; that the distances from the fixed transponders 42, 420, 421 and 423 may be used to triangulate the position of the mobile device 381).
Mindell teaches using unlicensed frequency bands for transponders.  Mindell does not explicitly teach using the particular frequencies:
are selected to have frequencies of 30 Megahertz (MHz) to 1 Gigahertz GHz, 
Bay teaches are selected to have frequencies of 30 Megahertz (MHz) to 1 Gigahertz GHz,  (Bay, paragraph 0008, “The present invention is an on-demand real-time locating system for people or products using radio frequency broadcasts. The system uses an unlicensed family use radio frequency in the 400-450 MHz band in confined areas of concern by placing Fixed Receiver antennae within and on the periphery of the area.”; that transponder and interrogator that are designed to locate signal sources in a confined area; that the system uses unlicensed frequencies (similar to Mindell); that the system uses transponders located on the periphery; that the transponders can broadcast in the frequency band 400-450 MHz, which includes the claimed 30 MHz-1 GHz and the 70 cm band).
In view of the teachings of Bay it would have been obvious for a person of ordinary skill in the art to apply the teachings of Bay to Mindell at the time the application was filed in order to locate radio signals in real-time based on multiple transponders in a defined area (see paragraph 0002).
Mindell teaches that transponders can be located anywhere and then translated into any desired coordinate system using basic algebra.  Mindell does not explicitly teach:
located above ground on a property line,  … wherein the second transponder is located above the ground on the property line and is separated from the first transponder by a known distance,
to calculate a perpendicular distance from the apparatus to the property line based on the first distance, the second distance, and the known distance..
Chow teaches:
located above ground on a property line,  … wherein the second transponder is located above the ground on the property line and is separated from the first transponder by a known distance, (Chow, figure 1 and 3, paragraph 0031, “[0031] FIG. 1 is a schematic illustration of an example geo-fence system 100 in accordance with one aspect of the present disclosure. The example system 100 contains a geo-fenced area 102 (also referenced herein simply as a “fence” or “geo-fence”) defined by four nodes 104, 106, 108, 110 acting as fence nodes. The fence nodes 104, 106, 108, 110 are used in defining the boundary of the fence 102 having four sides 112, 114, 116, 118 and determining whether a transient node 120, 122 is inside or outside the fence 102 through trilateration. [0040] The distances, D1 to D6, between pairs of fence nodes are determined, for instance via measuring the round trip delay of a message and its response over wireless communications ( e.g., the fence network) between the fence nodes 301, 302, 303, 304.”; a “fence” with four nodes at the vertices of the fence, that the nodes can be on the fence line (i.e. property line) or outside of the property line as shown in figure 16; that the fence nodes can determine the geography of the enclosed area 300 (i.e. known distances between transponders on a property line)).
to calculate a perpendicular distance from the apparatus to the property line based on the first distance, the second distance, and the known distance. (Chow, figure  16, paragraphs 0063, 0089, 0097, “[0063] Alternative methods for determining a fence will now be described for which the vertices of a fence are not necessarily located at the fence nodes. [0089] FIG. 16 is schematic illustration of an example fence system with a tracked object 1610 and a fenced object 1620 in accordance with aspects of the present disclosure. [0097] Associated with the tracked object 1610 and the fenced object 1620 is a set of one or more transient nodes, the locations of which may be determined with respect to a fence coordinate system 1605, [0097] Associated with the tracked object 1610 and the fenced object 1620 is a set of one or more transient nodes, the locations of which may be determined with respect to a fence coordinate system 1605, … The locations of the transient nodes of the object with respect to the fence coordinate system 1605 may be used to determine a transformation function between coordinates specified in the reference coordinate system (tracked object coordinate system 1615, fenced object coordinate system 1625) of the object and the fence coordinate system 1605”; a fence system that can have the fence nodes on the vertices (similar to figures 1 and 3), or that the fence nodes can be located elsewhere, that a coordinate system 1605 can be set up that measures an (x, y, z) coordinates relative to a 3D coordinate system (i.e. translated and/or rotated relative to the fence nodes), that “tracked objects” can be described by transient nodes, that the object can be described using coordinates relative to (a) the tracked object 1610, (b) coordinates relative to the cube 1620 (a virtual fence), or (c) relative to a third coordinate system 1605; in figure 16, TN 1624 represents a node that has been described in terms of the cube (i.e. property lines) with (x’, y’, z’) coordinates which represent the perpendicular distance to each of the sides of the cube relative to coordinate system 1625).
In view of the teachings of Chow it would have been obvious for a person of ordinary skill in the art to apply the teachings of Chow to Mindell and Bay at the time the application was filed in order to establish and maintain geo-fences in an area using transponders (see paragraph 0005 and 0031). Accordingly, the prior art references disclose that it is known that Mindell’s transponder arranged at any locations and Chow’s transponder locations on a boundary are functional equivalents using simple mathematical translations from one coordinate system to another.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the transponders on a boundary for the transponders located using “any potential arrangement of fixed devices” because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 20, Mindell, as modified by Bay and Chow, teaches the apparatus of claim 15.
Mindell further teaches:
wherein: the first RF signal and the second RF signal comprise a pulse sequence that is modulated by a Barker code; (Mindell, paragraph 0028, “[0028] Radio frequency signal “RF signal” refers to electromagnetic signals in the RF signal spectrum that can be CW or pulsed or any form. Pulse Compression or pulse compressed signal refers to any coded, arbitrary, or otherwise time-varying waveform to be used for Time-of-Flight (TOP) measurements, including but not limited to FMCW, Linear FM, pulsed CW, Impulse, Barker codes, and any other coded waveform.”; that an RF signal can be used by transponders, that the RF signal can modulated by a Barker code).
the first RF rebroadcast comprises a pulse sequence that is modulated based on the Barker code of the first RF signal; and the second RF rebroadcast comprises a pulse sequence that is modulated based on the Barker code of the second RF signal. (Mindell, paragraph 0072, “[0072] FIG. 11 illustrates a block diagram of an embodiment of an interrogator for linear FMCW two-way TOF ranging. In the Embodiment of FIG. 11, an interrogator transmits via antenna 1 (ANT 1) a linear FM modulated chirp signal 74 (or FMCW) towards a transponder … The transponder can for example frequency shift the linear FM modulated chirp signal 74 and re-transmit a frequency shifted signal 75 at different frequency. …  It is appreciated that although linear FM is discussed in this example any arbitrary waveform can be used including but not limited to impulse, barker codes, or any pulse or phase coded waveforms of any kind.”; that the first signal F1 and second signal F2 can be modulated in barker codes or “phase coded waveforms of any kind.”).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  Processing a normal paper terminal disclaimer will require manual review by Patent Legal 
Claim(s) 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/875,501 in view of Mindell.  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and features in the Instant application are claimed in the copending Application of Farrell, et al.  Claims 1-20 of application 16/875,501 introduce the concept of an aerial vehicle which uses GPS.  In view of Mindell, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of making the transponder an aerial vehicle which uses GPS to aid in location.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim(s) 1 -20 are further rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U. S. Patent 10,101,435 (Farrell, et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and features in the Instant application are claimed in the copending Application of Corum et al. The more narrow Claims 1-20 of U. S. Patent 10,101,435 anticipates the broader Claims 1-20 of 16/182,175 under the category of non-statutory double patenting doctrine.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Examiner, Art Unit 3648